NOT FOR PUBLICATION


                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



ABDUL DAVIS,

                Plain                                           Civil Action No. 19-10620

        v.                                                        OPINION & ORDER

RALPH FROEHLICH, et a!.,

                Defendants.



John Michael Vazguez, U.S.D.J.

       On April 22, 2019, Plaintiff Abdul Davis instituted this action, D.E. 1, and on May 20,

2019, he sought to proceed informapauperis pursuant to 28 U.S.C.     § 1915, D.E. 3.   On September

16, 2019, the Court granted Plaintiffs application to proceed in forma pauperis but dismissed

Plaintiffs Complaint without prejudice for failing to state a claim on which relief may be granted

pursuant to 28 U.S.C.   §   1915(e)(2)(B)(ii). Sept. 16 Order, D.E. 5. The Court provided Plaintiff

with leave to file an amended complaint that cured the outlined deficiencies. Id. Plaintiff filed an

Amended Complaint on November 25, 2019. D.E. 9.

       When allowing a plaintiff to proceed in forma pauperis, the Court must review the

complaint and dismiss the action if it determines that the action is frivolous, malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune.      28 U.S.C.       §   1915(e)(2)(B).   When considering dismissal under Section

1915(e)(2)(B)(ii) for failure to state a claim, the Court must apply the same standard of review as
that for dismissing a complaint under Federal Rule of Civil Procedure 1 2(b)(6). Schreane v. Seana,

506 F. App’x 120, 122 (3d Cir. 2012).

       To state a claim that survives a Rule I 2(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell AtL Corp. v. Twomblv,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v, Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawffihly.” Connelly v. Lane Cons!. Corp., 809 F.3d 780,

786 (3d Cir. 2016) (internal quotation marks and citations omitted). As a result, a plaintiff must

“allege sufficient facts to raise a reasonable expectation that discovery will uncover proof of her

claims.” Id. at 789. In other words, although a plaintiff need not plead detailed factual allegations,

“a plaintiffs obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell

At!, Corp., 550 U.S. at 555 (internal quotations omitted).

        Because Plaintiff is proceeding pro se, the Court construes the Complaint liberally and

holds it to a less stringent standard than papers filed by attorneys. Names v. Kerner, 404 U.S. 519,

520 (1972). The Court. however, need not “credit a pro se plaintiffs ‘bald assertions’ or ‘legal

conclusions.” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v. Lower

Met-ion ScIi. Dist., 132 F.3d 902, 906 (3d Cit 1997)).

        The factual allegations in the FAC are largely identical to those in Plaintiffs original

Complaint. The FAC states that on April 20, 2016, he was indicted by a Grand Jury in New York

County. That same day, a warrant was issued for his arrest by the Supreme Court of New York.



                                                  2
FAC     ¶     14-15. On April 21, 2016, nine Union County Sheriffs Officers came to Plaintiffs

residence in Linden, New Jersey. Id.           ¶   18. One Sheriff, Defendant Berke (the Court presumes

that the Amended Complaint means to refer to named Defendant Captain Dennis Burke) and rang

the doorbell. Plaintiff, who was standing inside by the door, asked “Who is it?”; Burke answered

“Sheriffs Office.” Id.    ¶ 20.   Plaintiff opened the door and was immediately handcuffed. Id. Burke

stepped into the staircase past Plaintiff and “physically met” Plaintiffs girlfriend, Shelita

Funderberk, who was standing at the bottom of a staircase that led up to the apartment. Burke

asked Funderberk if anyone else was in the apartment, and she stated that two friends were upstairs.

Id.   ¶ 21.   Burke went upstairs while an unnamed Defendant handcuffed Funderberk. Plaintiffs

two friends, who were in the apartment, were also taken into custody. Id.           ¶ 22.
          After everyone was physically removed from the apartment and standing on the porch,

Burke approached Funderberk and requested her permission to search the apartment. Funderberk

signed a consent to search form after Burke “verbally explained the form in its entirety.” Id.           ¶ 23;
see Compi. Ex C, Consent to Search Form. After obtaining written consent, Defendants searched

Plaintiffs apartment and found, among other things, a firearm and ammunition. Id.            ¶ 24.   Plaintiff,

however, alleges that Funderberk was not named on the lease and that she had no personal

belongings at the apartment. Id.       ¶ 28.       Additionally, and for the first time in the FAC, Plaintiff

alleges that although Burke advised Funderberk “that she could refuse consent at any time,” Burke

warned her that if she refused to consent to the search, she would be arrested. Id.         ¶ 23.
          Plaintiff asserts claims pursuant to 42 U.S.C.          §   1983. Section 1983, in relevant part,

provides as follows:

                   Every person who, under color of any statute, ordinance, regulation,
                   custom, or usage, of any State or Territory or the District of Columbia,
                   subjects, or causes to be subjected, any citizen of the United States or other
                   person within the jurisdiction thereof to the deprivation of any rights,


                                                          3
                privileges, or immunities secured by the Constitution and Jaws, shall be
                liable to the party injured in an action at law, suit in equity, or other proper
                proceeding for redress[.]

Section 1983 does not provide substantive rights; rather, Section 1983 provides a vehicle for

vindicating violations of other federal rights. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

To state a Section 1983 claim, a plaintiff must demonstrate that “(1) a person deprived him of a

federal right; and (2) the person who deprived him of that right acted under color of state or

territorial law.” Burti& G’G Health Svs., No. 15-2279, 2015 WL 1646849, at *2 (D.N.J. Apr. 14,

2015).

         Plaintiff asserts claims against multiple New York City police officers and members of the

Union County Sheriffs Department. Accordingly, Defendants are all state actors for purpose of

Section 1983. Moreover, all of Plaintiffs claims stem from allegations that Defendants did not

have a warrant for Plaintiffs arrest and conducted a warrantless search of his apartment, both of

which could constitute violations of the Fourth Amendment.

         In the September 16 Order, this Court determined that Plaintiff failed to state a claim

regarding the search of his home following his arrest because “the search was conducted as a result

of the reasonable, but mistaken, belief that Funderberk consented to a search of her apartment.”

Sept. 16 Order at 5-6.            Plaintiff now alleges in his FAC that Defendant Beuke threatened

Funderberk with arrest if she did not consent to the search of Plaintiffs home. FAC ir 23. Viewing

the FAC liberally, the Court concludes that Plaintiff now states a claim under the Fourth

Amendment for an illegal search as to Burke in his individual capacity.

         As explained in the September 16 Order, “[wjarrantless searches and seizures inside

someone’s home     .   .   .   are presumptively unreasonable unless the occupants consent or probable

cause and exigent circumstances exist to justif’ the intrusion.” United States v. Cole, 437 F.3d



                                                       4
361, 365—66 (3d Cir. 2006). In other words, “[c]onsent is an exception to the requirements of both

a warrant and probable cause.” United States v. Murray, 821 F.3d 386,391 (3d Cir. 2016) (quoting

United States   i   Stabile, 633 F.3d 219, 230 (3d Cir. 2011)). Here, the FAC alleges that the police,

at the direction of Burke, searched Plaintiffs home upon receiving Funderberk’s consent to do so.

Whether a person’s consent to search a home or any other constitutionally protected place or effect

is valid and of constitutional force depends upon whether consent was freely given.                See

Schneckloth v. Bustamonte, 412 U.S. 218, 222 (1973). “Where there is coercion, there cannot be

consent[,]” Bumper v. North Carolina, 391 U.S. 543, 550 (1968), and such supposed consent

would be “ineffective if extracted by the state under threat of force or under claim of government

authority.” Good v. Dauphin Cty. Soc. Sens.for Children & Youth, 891 F.2d 1087, 1093 (3d Cir.

1989).

         To detennine whether a person’s consent to search was freely given, the Supreme Court

has instructed the lower courts to analyze the totality of the circumstances surrounding the

interaction in question, and to ensure that the proffered consent was, in fact, the product of the

person’s free will and not of official coercion or police conduct that overbore the person’s will.

See Bustamonte, 412 U.S. at 227. This is an objective inquiry, requiring a review of whether the

official act under scrutiny would have the required impact on a reasonable person. Id.

         Drawing all reasonable inferences in Plaintiffs favor, the Court concludes that Plaintiff

adequately alleges that Funderberk did not freely consent to the search at issue here. The FAC

plausibly alleges that Burke overbore Funderberk’s will with the threat of arrest, thereby depriving

her, as Plaintiff alleges, of “any acftal legal or otherwise [sic] authority to consent to police [sic]

warrantless search of Plaintiffs usual place of abode[.J” FAC cr38. See Speese v Bever, No. II-

0519, 2012 WL 4018003, at *6 (M.D. Pa. Aug. 8,2012) (“[T]he Third Circuit has recognized that



                                                    5
verbal threats are actionable under            §   1983 when accompanied by a chilling effect on the exercise

of a constitutional right.   .   .   .   [Plaintiff] contends that the threat to tear his home apart influenced

his execution of the consent to search form. He has, therefore, presented evidence of a chilling

effect on a constitutional right to be free from an unreasonable and wanantless search or from the

adverse consequences of refusing to submit to such a search.” (citing Sterling v. Borough of

Minersville, 232 F.3d 190, 196 (3d Cir. 2000)).

        But Count Four does not satisQv the pleading standard of Federal Rule of Civil Procedure

8(a)(2) as applied to any Defendant save Burke, the officer whom Plaintiff alleges explicitly

threatened Funderberk. “A defendant in a civil rights action must have personal involvement in

the alleged wrongs, [and] liability cannot be predicated solely on the operation of respondeat

superior. Personal involvement can be shown through allegations of personal direction or of actual

knowledge and acquiescence.” Rode i’. Dellareipi-ete, 845 F.2d 1195, 1207 (3d Cir. 1988) (internal

citations omitted). Count Four appears to assert claims against Defendants Froehlich, Burke,

Caparruva, Guenant, Cruz, Miller, Randazza, Hanrahan, Shaughnessy and Rodriguez. FAC                      ¶ 38.
Plaintiff; however, fails to provide any factual allegations by which the Court can infer that these

Defendants helped Burke improperly obtain consent or acquiesced in his allegedly wrongful

conduct. Accordingly, these Defendants are dismissed from this matter.

        Finally, Plaintiff also asserts claims against the Union County Sheriffs Department, the

New York City Police Department, and the 33 Precinct Firearms Unit. To the extent that Plaintiff

is attempting to assert a Alone!! claim against these entities, they are dismissed)



‘These Defendants are technically not proper parties for a Section 1983 claim. See, e.g., Godley
v. NewarkPolice Dep’t, No. 05-806, 2007 WL 269815, at *3 (D.N.J. Jan. 26, 2007) (dismissing
Section 1983 and tort claims against the Newark Police Department because it is “merely an
administrative arm of the local municipality” and not an entity that was subject to suit) (quoting
Padilla i Township of Ozeny Hill, 110 F. App’x 272, 278 (3d Cir. 2004)). Because the Court
                                                             6
       A local governmental entity is considered a “person” within the meaning of Section 1983.

See Peters v. DeL River Port Auth. of Pa. & NJ, 16 F.3d 1346, 1352 (3d Cir. 1994). A local

governmental entity, however, cannot be held liable under a theory of respondeat superior. Monell

v. Dept of Social Sen’s., 436 U.S. 658, 691 (1978). Instead, to hold such a defendant liable, a

plaintiff must demonstrate that the violation of rights was caused by a municipal policy or custom.

Id. To state a claim based on a municipal policy or custom, a plaintiff must identi& a policy or

custom that “violates the Constitution or.   .   .   while not unconstitutional itself, is the moving force

behind the constitutional tort of one of its employees.” Ii (quoting Colburn              i’.   Upper Darby

Township, 946 F.2d 1017, 1027 (3d Cir. 1991)). In other words, a plaintiff must show that the

local governmental entity affinnatively proclaimed a policy or acquiesced in a widespread custom

that caused the constitutional violation. Watson v.Abington Township, 478 F.3d 144, 155-56 (3d

Cir. 2007). The FAC fails to assert any facts demonstrating the existence of any policy of custom.

Accordingly, these Defendants are also dismissed from this matter.

       Thus, Plaintiff sufficiently pleads a claim in Count Four of the FAC regarding Burke,

which pertains to the search of Plaintiffs apartment. However, because Plaintiff failed to assert

any additional plausible allegations as to the remaining counts, the Court concludes that the rest

of the Plaintiffs claims are still deficient. Therefore, every count except Count Four as to Burke

of the FAC is dismissed.

       When dismissing a case brought by a pro se plaintiff; a court must decide whether the

dismissal will be with prejudice or without prejudice, the latter of which affords a plaintiff with

leave to amend. Grayson v. May-view State Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). The




must construe Plaintiffs complaint liberally, the Court will consider Plaintiff to be bringing claims
against New York City and Union County rather than their police departments.
                                                        7
district court may deny leave to amend only if (a) the moving party’s delay in seeking amendment

is undue, motivated by bad faith, or prejudicial to the non-moving party or (b) the amendment

would be futile. Adams v. Gould, Inc., 739 F.2d 858, 864 (3d Cir. 1984). At this point, the Court

cannot conclude that Plaintiffs dismissed Section 1983 claims are futile. Therefore, the Court

provides Plaintiff thirty (30) days to file an amended complaint that cures the deficiencies set forth

herein. If Plaintiff is proceeding pursuant to a legal theory other than those discussed herein, he

must set forth the basis for his claim and provide plausible factual allegations to support his claim.

If Plaintiff does not submit an amended complaint curing these deficiencies within thirty days, the

dismissal will then be with prejudice. A dismissal with prejudice means that Plaintiff will be

precluded from filing any future suit against any dismissed Defendant, concerning the allegations

in the pleading.

        Accordingly, and for good cause shown,

        IT IS on this 30th day of January, 2020,

        ORDERED that Plaintiffs Amended Complaint falls to state a Section 1983 claim against

any Defendant except Defendant Burke in Count Four; and it is further

        ORDERED that Plaintiff is afforded thirty (30) days to file an amended complaint that

cures the deficiencies as to these Defendants as set forth above. Failure to file an amended

complaint within this time will result in the dismissal of these claims and Defendants with

prejudice; and it is further

        ORDERED that Count Four of the First Amended Compliant may PROCEED solely as

to Defendant Burke; and it is further

        ORDERED that the Clerk of the Court is directed to file the First Amended Complaint

(D.E. 9) without prepayment of the filing fee; and it is further



                                                   8
         ORDERED that the Clerk shall mail to Plaintiff a transmittal letter explaining the

procedure for completing United States Marshal (“Marshal”) 285 Forms (“USM-285 Forms”); and

it is ifirther

         ORDERED that once the Marshal receives the USM-285 Form(s) from Plaintiff and the

Marshal so alerts the Clerk, the Clerk shall issue summons in connection with each USM-285

Form that has been submitted by Plaintiff, and the Marshal shall serve summons, the Complaint

and this Order to the address specified on each USM-285 Form, with all costs of service advanced

by the United States2; and it is ffirther

         ORDERED that when sewing Defendant with the aforementioned, a copy of this Opinion

and Order and this Court’s prior Opinion and Order (D.E. 5), which dismissed certain counts and

Defendants must also be sewed; and it is further

         ORDERED that Defendant shall file and serve a responsive pleading within the time

specified by Federal Rule of Civil Procedure 12; and it is further

         ORDERED that, pursuant to 28 U.S.C.    § 191 5(e)(1) and § 4(a) of Appendix H of the Local
Civil Rules, the Clerk shall noti’ Plaintiff of the opporftnity to apply in writing to the assigned

judge for the appointment of pro bono counsel; and it is further

         ORDERED that, if at any time prior to the filing of a notice of appearance by Defendant,

Plaintiff seeks the appointment of pro bono counsel or other relief pursuant to Fed. R. Civ. P. 5(a)




2
  Alternatively, the U.S. Marshal may noti& Defendants that an action has been commenced and
request that Defendants waive personal service of a summons in accordance with FED. R. Civ. P.
4(d).

                                                   9
and (d), Plaintiff shall (1) serve a copy of the application by regular mail upon each party at his

last known address and (2) file a Certificate of Service3; and it is further

        ORDERED that the Clerk of the Court shall mail a copy of this Opinion and Order to

Plaintiff by regular mail.



                                                               QAt
                                                John Michael VazquezJ..J.




  After an attorney files a notice of appearance on behalf of Defendant, the attorney will
automatically be electronically served all documents that are filed in the case.
                                                   10
